         Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 1 of 17

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARIE ELAINE GILLIT,                          No. 2:19-cv-1542-KJN
12                       Plaintiff,                    ORDER ON PARTIES’ CROSS-MOTIONS
                                                       FOR SUMMARY JUDGMENT
13            v.
                                                       (ECF Nos. 16, 19)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17           Plaintiff seeks judicial review of a final decision by the Commissioner of Social Security

18   denying her application for Disability Insurance Benefits and Supplemental Security Income

19   under Titles II and XVI of the Social Security Act.1 In her summary judgment motion, plaintiff

20   contends the Administrative Law Judge erred in: (A) assessing all cognitive impairments at steps

21   two and three, alongside the opinion of a psychological examiner; (B) failing to provide specific

22   and legitimate reasons regarding the opinions of a treating psychiatrist and examining physician;

23   and (C) failing to offer clear and convincing reasons for discrediting plaintiff’s symptom

24   testimony. The Commissioner opposed, and filed a cross–motion for summary judgment.

25           The court herein DENIES plaintiff’s motion for summary judgment, GRANTS the

26   Commissioner’s cross-motion, and AFFIRMS the final decision of the Commissioner.

27
     1
      This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and both parties
28   consented to proceed before a United States Magistrate Judge for all purposes. (ECF Nos. 6, 11.)
                                                      1
          Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 2 of 17

 1   I.      BACKGROUND AND ALJ’S FIVE–STEP ANALYSIS2

 2            On October 24, 2013, plaintiff applied for Supplementary Security Income and Disability

 3   Insurance Benefits, stating she was disabled due to “anxiety, depression, migraines, insomnia,

 4   right side in pain.” (Administrative Transcript (“AT”) 24, 207, 213, 313-48.) Plaintiff’s

 5   application was denied initially and again upon reconsideration. (AT 207-18; 221-33.) Plaintiff,

 6   aided by an attorney, sought review of these denials with an Administrative Law Judge (“ALJ”).

 7   (AT 234-35.) The ALJ issued a decision unfavorable to plaintiff, but this court found the ALJ’s

 8   discussion of plaintiff’s medical records and symptom testimony deficient, thus remanding for

 9   further proceedings. See Gillit v. Berryhill, No. 2:17-CV-01126-AC, 2018 WL 4538274 (E.D.

10   Cal. Sept. 21, 2018). On remand, the ALJ held a hearing on January 15, 2019, wherein plaintiff

11   testified about her conditions, and a vocational expert (“VE”) testified regarding the ability of a

12   person with plaintiff’s impairments to perform various occupations. (AT 697-735.)

13           On May 13, 2019, the ALJ issued a decision determining that plaintiff was not disabled

14   from her onset date through her date last insured. (AT 676-87.) As an initial matter, the ALJ

15   determined that plaintiff met the insured status requirements through June 30, 2013. (AT 679.)

16   At step one, the ALJ concluded plaintiff had not engaged in substantial gainful activity since her

17   2
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
     Security program. 42 U.S.C. §§ 401 et seq. Disability is defined, in part, as an “inability to
18
     engage in any substantial gainful activity” due to “a medically determinable physical or mental
19   impairment. . . .” 42 U.S.C. § 423(d)(1)(a). A parallel five-step sequential evaluation governs
     eligibility for benefits. See 20 C.F.R. §§ 404.1520, 404.1571—76; Bowen v. Yuckert, 482 U.S.
20   137, 140—42 (1987). The following summarizes the sequential evaluation:
              Step one: Is the claimant engaging in substantial gainful activity? If so, the
21            claimant is found not disabled. If not, proceed to step two.
22            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
              three. If not, then a finding of not disabled is appropriate.
23            Step three: Does the claimant’s impairment or combination of impairments meet
              or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
24            claimant is automatically determined disabled. If not, proceed to step four.
              Step four: Is the claimant capable of performing past relevant work? If so, the
25            claimant is not disabled. If not, proceed to step five.
26            Step five: Does the claimant have the residual functional capacity to perform any
              other work? If so, the claimant is not disabled. If not, the claimant is disabled.
27   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). The claimant bears the burden of proof in
     the first four steps of the sequential evaluation process. Bowen, 482 U.S. at 146 n.5. The
28   Commissioner bears the burden if the sequential evaluation process proceeds to step five. Id.
                                                          2
           Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 3 of 17

 1   alleged onset date of April 10, 2012. (Id.) At step two, the ALJ determined plaintiff had the

 2   following severe impairments: lumbar degenerative disk disease, right elbow cubital tunnel

 3   syndrome, carpal tunnel syndrome, anxiety disorder, mood disorder, and alcohol abuse in

 4   remission. (Id.) The ALJ found plaintiff’s “migraines, insomnia, [and] nerve disorder” to be

 5   non-severe. (Id.) At step three, the ALJ determined plaintiff’s severe mental impairments were

 6   “mild” to “moderate,” and did not meet or medically equal the severity of an impairment listed in

 7   Appendix 1. (Id.) (citing 20 C.F.R. Part 404, Subpart P, Appendix 1). The ALJ then found

 8   plaintiff had the residual functional capacity (“RFC”) to perform less than a full range of light

 9   work, except that:

10                   [She] is limited to lifting and carrying 20 pounds occasionally and
                     10 pounds frequently; is limited to standing-walking in combination
11                   for six hours out of an eight-hour day; is limited to occasionally
                     bending and stooping; is limited to frequently handling and
12                   fingering with the right upper extremity; is limited to noncomplex
                     and routine tasks in low stress work environment defined as only
13                   occasional decision making or changes in work setting; and is
                     limited to occasional public and coworker contact.
14

15   (AT 681.) In reaching this conclusion, the ALJ stated she considered those of plaintiff’s intense,

16   persistent, and limiting symptoms that were consistent with the medical evidence and opinions of

17   plaintiff’s doctors—including examining psychologist Dr. Stenbeck, treating psychiatrist Dr.

18   Javeed, and examining physician Dr. Sharma. (AT 681-85.) The ALJ assigned great weight to

19   Dr. Stenbeck’s “moderate” assessments (AT 684), “little weight” to Dr. Javeed’s more-restrictive

20   mental limitations (id.), and “less weight” to Dr. Sharma’s physical limitation to essentially

21   sedentary work. (AT 683). The ALJ also discounted plaintiff’s symptom testimony as

22   inconsistent with her “sporadic treatment” and daily activities. (AT 682, 83.) The ALJ

23   concluded at step four that plaintiff was unable to perform past relevant work, but that there were

24   jobs existing in significant numbers in the national economy she could perform. (AT 685-86.)

25   Thus, the Commissioner determined plaintiff was not disabled. (AT 686.)

26            Plaintiff then filed this action requesting judicial review of the Commissioner’s final

27   decision; the parties filed cross–motions for summary judgment. (ECF Nos. 1, 16, 19, 22.)

28   ///
                                                         3
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 4 of 17

 1   II.    LEGAL STANDARD

 2          The court reviews the Commissioner’s decision de novo, and should reverse “only if the

 3   ALJ's decision was not supported by substantial evidence in the record as a whole or if the ALJ

 4   applied the wrong legal standard.” Buck v. Berryhill, 869 F. 3d 1040, 1048 (9th Cir. 2017).

 5   Substantial evidence is more than a mere scintilla, but less than a preponderance; i.e. “such

 6   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

 7   Edlund v. Massanari, 253 F. 3d 1152, 1156 (9th Cir. 2001). “The ALJ is responsible for

 8   determining credibility, resolving conflicts in medical testimony, and resolving ambiguities.” Id.

 9   The court will uphold the ALJ’s conclusion where “the evidence is susceptible to more than one

10   rational interpretation.” Tommasetti v. Astrue, 533 F. 3d 1035, 1038 (9th Cir. 2008). Further, the

11   court may not reverse the ALJ’s decision on account of harmless error. Buck, 869 F. 3d at 1048.

12   III.   ISSUES PRESENTED

13          Plaintiff argues the ALJ erred in failing to: (A) assess whether plaintiff had an intellectual

14   or neurocognitive disorder at steps two and three, and correspondingly assess the examination

15   report of psychologist Dr. Stenbeck regarding plaintiff’s psychosis and intellectual impairments;

16   (B) provide specific and legitimate reasons for discounting the findings and opinions of

17   (1) treating psychiatrist Dr. Javeed regarding plaintiff’s psychosis and intellectual impairments,

18   and (2) examining physician Dr. Sharma’s opinion that plaintiff be restricted to sedentary work;

19   and (C) provide clear and convincing reasons for discrediting plaintiff’s symptom testimony.

20   (ECF No. 16 at 12-18.) Plaintiff seeks a remand for benefits. (Id. at 18.)
21          The Commissioner disagrees, arguing the decision sufficiently details evidence needed to

22   support the ALJ’s rejection of: (A) any other severe impairments at steps two and three,

23   alongside her assessment of Dr. Stenbeck’s findings; (B) Dr. Javeed’s “check-box” report on

24   plaintiff’s mental abilities and Dr. Sharma’s opinion assigning more-restrictive physical

25   limitations; and (C) plaintiff’s subjective symptom testimony due to her medical non-compliance,

26   active search for work, daily activities, and the record as a whole. (ECF No. 19.) Thus, the
27   Commissioner contends the decision as a whole is supported by substantial evidence, which

28   should result in affirmance. (Id.)
                                                       4
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 5 of 17

 1   IV.      DISCUSSION

 2         A. ALJ’s error at steps two and three was harmless, as the RFC relied on Dr. Stenbeck.
 3            Plaintiff challenges the ALJ’s assessment regarding the severity of certain of her mental

 4   impairments at steps two and three. Specifically, plaintiff argues the medical evidence should

 5   have given rise to a discussion by the ALJ at step two concerning Dr. Stenbeck’s diagnostic

 6   impressions of “Psychotic Disorder [Not Otherwise Specified]” (“NOS”) and “[Rule Out]

 7   Cognitive Disorder NOS.” (AT 1340-41.) Plaintiff argues the ALJ should have taken into

 8   account the scores from Dr. Stenbeck’s cognitive testing of plaintiff during the step two analysis.

 9   (AT 1337-40.) Plaintiff also argues this medical evidence should have given rise to a discussion

10   at step three under listings 12.05B (intellectual disorder) or 12.02 (neurocognitive disorders). See

11   20 C.F.R. Part 404, Subpart P, Appendix 1. Finally, plaintiff argues the ALJ mischaracterizes Dr.

12   Stenbeck’s report and findings.

13            Legal Standard

14            Under the Commissioner’s regulations, an impairment or combination of impairments is

15   deemed to be severe at step two if it “significantly limits [a claimant’s] physical or mental ability

16   to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 404.1521(a). “[T]he step-two inquiry is a

17   de minimis screening device to dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273,

18   1290 (9th Cir. 1996). “An impairment or combination of impairments can be found not severe

19   only if the evidence establishes a slight abnormality that has no more than a minimal effect on an

20   individual’s ability to work.” Id.

21            At step three, a claimant can show an impairment matches a listing by meeting “all of the

22   specified medical criteria,” or through equivalence (i.e. an unlisted impairment or combination of

23   impairments) by presenting “medical findings equal in severity to all the criteria for the one most

24   similar listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 530-31 (1990) (emphasis in

25   original). “An impairment that manifests only some of those criteria, no matter how severely,

26   does not qualify.” Id. at 531. A determination of medical equivalence must rest on objective

27   medical evidence. See Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir. 2001); Tackett v. Apfel, 180

28   F.3d 1094, 1100 (9th Cir. 1999); see also 20 C.F.R. § 404.1529(d)(3) (“In considering whether
                                                        5
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 6 of 17

 1   your symptoms, signs, and laboratory findings are medically equal to the symptoms, signs, and

 2   laboratory findings of a listed impairment, we will look to see whether your symptoms, signs, and

 3   laboratory findings are at least equal in severity to the listed criteria. However, we will not

 4   substitute your allegations of pain or other symptoms for a missing or deficient sign or laboratory

 5   finding to raise the severity of your impairment(s) to that of a listed impairment.”). “The mere

 6   diagnosis of an impairment listed in Appendix 1 is not sufficient to sustain a finding of

 7   disability.” Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

 8          Any error in failing to include an impairment at steps two or three may be harmless where

 9   the limitation posed by the omitted impairment was considered at a later step. Lewis v. Astrue,

10   498 F.3d 909, 911 (9th Cir. 2007) (harmless error where ALJ discussed evidence related to an

11   omitted impairment and “[t]he decision reflects that the ALJ considered any limitations posed by

12   [the omitted impairment at a later step].”). The claimant bears the burden of proof at steps two

13   and three. Bowen, 482 U.S. at 146 n.5; Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005).

14          Analysis

15          Here, the ALJ determined plaintiff had the severe impairments of anxiety disorder and

16   mood disorder, and the non-severe impairment of migraines, insomnia, nerve disorder, and

17   chronic pain. (AT 679.) However, as plaintiff rightly notes, the ALJ failed to mention Dr.

18   Stenbeck’s impressions of psychotic and cognitive disorders (AT 1340-41), as well as the

19   multiple scores from Dr. Stenbeck’s cognitive testing of plaintiff (AT 1337-40). Thus, the

20   Commissioner’s argument that plaintiff is merely attempting to obtain a remand for “further
21   relevant development of her background” is unpersuasive. This evidence already exists, is in the

22   record, and the ALJ likely should have engaged in a discussion of whether listings 12.05B

23   (intellectual disorder) or 12.02 (neurocognitive disorders) were met.

24          However, because the ALJ found another mental impairment to be severe at step two

25   (namely anxiety and mood disorders), then considered certain listings corresponding to those

26   disorders at step three, then formulated an RFC with Dr. Stenbeck’s impressions and findings in
27   mind, this error is harmless. Lewis, 498 F.3d at 911; see also, e.g. Gilder v. Berryhill, 703 Fed.

28   Appx. 597, 598 (9th Cir. 2017) (finding alleged error — ALJ’s ignoring of impairment at step
                                                        6
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 7 of 17

 1   three — harmless where ALJ considered the impairment when crafting RFC); Webster v.

 2   Comm'r, 2013 WL 3745618, at *8 (E.D. Cal. July 15, 2013) (finding no prejudicial error where

 3   the ALJ ignored doctor’s diagnosis of psychosis at step two, but considered it when devising

 4   RFC).

 5           Plaintiff is concerned that the ALJ’s failure to explicitly mention the intelligence tests, the

 6   diagnostic impression of psychosis, and listings 12.05B and 12.02 leads to a failure to issue a

 7   “promissory note to consider again their possible combined effect, with the severe impairments,

 8   in determining RFC.” (ECF No. 22 at 2.) Plaintiff relies on Hill v Astrue, wherein the Ninth

 9   Circuit found reversible error in the ALJ’s failure to address a particular disorder at steps two or

10   three — which left the RFC “incomplete, flawed, and not supported by substantial evidence in the

11   record.” 698 F.3d 1153, 1161 (9th Cir. 2012). Here, however, it appears the ALJ did consider

12   the limitations imposed by plaintiff’s mental impairments — including those not explicitly

13   mentioned in steps two or three — when formulating the RFC. Most persuasively, the ALJ relied

14   on Dr. Stenbeck’s report, assigning it “great weight.” (AT 684.) This report not only listed Dr.

15   Stenbeck’s diagnostic impressions, general observations, and plaintiff’s test scores (as well as

16   plaintiff’s background, medical history, and symptom statements), but also recorded the doctor’s

17   detailed functional assessment of plaintiff’s abilities based on these findings. (AT 1334-42.) Dr.

18   Stenbeck found plaintiff’s prognosis to be “fair, with comprehensive mental health services.”

19   (AT 1341.) Though the doctor noted “psychotic disorder, NOS,” she found:

20                  [Plaintiff] is easily overwhelmed and is likely to have reduced
                    capacity to deal with stressful environments. Due to anxiety and
21                  ineffective interpersonal skills she may encounter some difficulty
                    when facing work conflict with coworkers and/or supervisors when
22                  receiving criticism or work related reprimands. These symptoms
                    are not likely to abate within a twelve-month period but may show
23                  some mild improvement with continued comprehensive mental
                    health services.
24

25   (Id.) Though Dr. Stenbeck had a bevy of intellect-based test results at the ready, she found:
26                  It is possible that with improvement in her psychological
                    functioning she will show improved cognitive functioning. Based
27                  on her performance today she will benefit from having new
                    information presented in simple, single steps and presented in a
28
                                                         7
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 8 of 17

 1                  visual format due to stronger non-verbal reasoning abilities. She
                    will also likely have difficulty with completing tasks consistently
 2                  and will require supervision for safety related tasks due to problems
                    with memory and sustained mental focus.
 3

 4   (Id.) These paragraphs do not describe findings from a physician indicating a belief that plaintiff

 5   is disabled due to her mental impairments. Rather, they demonstrate Dr. Stenbeck’s belief that,

 6   with the proper workplace restrictions, proper supervision, and “comprehensive mental health

 7   services,” work would not be precluded. (Id.) Leaving no doubt as to her conclusions, Dr.

 8   Stenbeck then provided a list of separate “work-related abilities,” finding (relevantly):

 9                  1. With performing simple and repetitive tasks, the claimant is not
                    significantly limited due to no indication that claimant cannot
10                  complete basic tasks.
11                  2. With performing detailed and complex tasks, the claimant is
                    moderately limited due to difficulties with concentration and
12                  memory. She would benefit from having complex tasks broken into
                    more manageable single step items.
13
                    3. With maintaining regular attendance in the work place, the
14                  claimant is moderately limited due to report of anxiety in social
                    situations and observations during this exam of distress.
15
                    4. With ability to perform work activities on a consistent basis, the
16                  claimant is moderately limited due to problems with attention and
                    her tendency to become easily overwhelmed interfering with
17                  reliability of task completion.
18                  5. With ability to perform work activities without special or
                    additional supervision, the claimant is mildly to moderately limited
19                  due to likelihood of mental health symptoms interfering with work;
                    it is probably that she will need emotional support during the work
20                  day.
21                  6. With ability to complete a normal workday or workweek without
                    interruptions resulting from the claimant's psychiatric condition, the
22                  claimant is moderately limited due to observations during this
                    exam, mood symptoms, psychosis and limited coping abilities that
23                  occur most days of the week and are likely to be exacerbated in a
                    stressful work environment.
24
                    7. With ability to accept instructions from supervisors, the claimant
25                  is moderately limited due to her anxious symptoms and paranoia
                    she is sensitive to negative criticism from others. She would require
26                  gentle and supportive feedback from supervisors.
27                  8. With ability to interact with coworkers and with the public, the
                    claimant is moderately limited. Due to paranoia and symptoms of
28                  anxiety she would likely be uncomfortable interacting with others
                                                        8
         Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 9 of 17

 1                  in a work setting.

 2                  9. With ability to deal with the usual stresses encountered in
                    competitive work environment, the claimant is moderately limited.
 3                  Severe work stress is likely to worsen claimant's condition.

 4   (Id. at 1341-42, emphasis added.3) As can be seen, Dr. Stenbeck — in full possession of the

 5   relevant medical information plaintiff claims was ignored — found plaintiff at best to be

 6   moderately limited in her ability to work. See, e.g., Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th

 7   Cir. 2007) (noting that the Ninth Circuit has “not previously held mild or moderate depression to

 8   be a sufficiently severe non-exertional limitation that significantly limits a claimant’s ability to do

 9   work . . . .”). Thus, the ALJ’s analysis of Dr. Stenbeck’s report is not a “radical revision,” as

10   plaintiff claims, but an accurate assessment of Dr. Stenbeck’s findings. The ALJ heavily relied

11   on Dr. Stenbeck’s opinions in formulating plaintiff’s RFC (AT 684) in limiting plaintiff to

12   “noncomplex and routine tasks in low stress work environment defined as only occasional

13   decision making or changes in the work setting” and “occasional public and coworker contact”

14   (AT 681). Plaintiff is correct that Dr. Stenbeck did not use those specific phrases in the RFC, but

15   it is for the ALJ to translate the medical and opinion evidence into a claimant’s RFC. 20 C.F.R.

16   § 404.1546(b); Rounds v. Comm'r of Social Sec., 807 F.3d 996, 1006 (9th Cir. 2015) (“[T]he ALJ

17   is responsible for translating and incorporating clinical findings into a succinct RFC.”). As to the

18   reasonable relation between the RFC and Dr. Stenbeck’s assessments, moderate limitations in

19   performing detailed and complex tasks (work-related ability #2), maintaining consistency in tasks

20   (#4), and working without special supervision (#5) logically correlate with “noncomplex and

21   routine tasks”; low stress work (#6, 9) that requires little negative feedback (#7) logically

22   3
       The court has reproduced substantial portions of Dr. Stenbeck’s report in this order to
23   demonstrate a particular point. Throughout her briefs, plaintiff offers scathing critiques of the
     ALJ’s decision, often in less-than-flattering terms. (See, e.g., ECF No. 16 at 9 (accusing the ALJ
24   of being “guilty of gross obfuscation.”); 12-13 (referencing the ALJ’s “utter obliviousness to
     [testing] numbers,” “defective and dubious” rationale, “radical revision” of Dr. Stenbeck’s
25   report,” and attempt to “wilfully [sic] misinterpret[]” Dr. Stenbeck.); ECF No. 22 at 5 (likening
26   the ALJ’s “expropriation” of Dr. Stenbeck to a character in a children’s novel); 7 (referencing the
     Commissioner’s “unabashed[]” assumptions); 11 (accusing the ALJ of “traducing” plaintiff).
27   However, it appears the ALJ relied on Dr. Stenbeck’s own assessments of plaintiff’s abilities in
     crafting the RFC. Thus, plaintiff’s cursory, bombastic, and quasi-ad-hominem attacks on the ALJ
28   and Commissioner are misplaced—and are not well taken.
                                                        9
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 10 of 17

 1   correlates with the ALJ’s assignment of a “low stress job”; and any “anxiety in social situations”

 2   (#3) or difficulty interacting with others (#8) logically correlates with “occasional public and

 3   coworker contact.”

 4          Thus, Hill is distinguishable, and the ALJ’s failure to discuss Listings 12.02 and 12.05

 5   was harmless due to the ALJ’s incorporation of Dr. Stenbeck’s recommendations, which were

 6   based on the diagnoses and test scores, into plaintiff’s RFC. Lewis, 498 F.3d at 911; see also,

 7   e.g., Davis v. Colvin, 2015 WL 10737612, at *5 (D. Nev. Apr. 20, 2015) (finding a panic disorder

 8   diagnosis did not equate to a limitation on claimant’s ability to perform basic work activities, and

 9   RFC sufficiently accounted for disorder in RFC via limitation to simple tasks and instructions).

10      B. The ALJ provided specific and legitimate reasons to discount two doctors.

11          Plaintiff contends the ALJ failed to provide specific and legitimate reasons for discounting

12   the opinions of two other doctors: (1) treating psychiatrist Dr. Javeed, regarding plaintiff’s

13   alleged psychosis and intellectual impairments; and (2) examining physician Dr. Sharma’s

14   opinion that plaintiff be restricted to sedentary work.

15          Legal Standard

16          The weight given to medical opinions depends in part on whether they are proffered by

17   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F. 3d 1195,

18   1201–02 (9th Cir. 2001); Lester v. Chater, 81 F. 3d 821, 830 (9th Cir. 1995). Generally speaking,

19   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

20   examining physician’s opinion carries more weight than a non-examining physician’s opinion.
21   Holohan, 246 F. 3d at 1202.

22          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

23   considering its source, the court considers whether (1) contradictory opinions are in the record;

24   and (2) clinical findings support the opinions. Lester, 81 F. 3d at 831. An ALJ may reject an

25   uncontradicted opinion of a treating or examining medical professional only for “clear and

26   convincing” reasons. Id. at 830. A contradicted opinion of a treating or examining professional
27   may be rejected for “specific and legitimate” reasons. Id. An ALJ provides specific and

28   legitimate reasons by “setting out a detailed and thorough summary of the facts and conflicting
                                                       10
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 11 of 17

 1   clinical evidence, stating [an] interpretation thereof, and making findings.” Magallanes v.

 2   Bowen, 881 F. 2d 747, 751 (9th Cir. 1989) (citation omitted).

 3          Analysis

 4                  1. Treating Psychiatrist Dr. Javeed

 5          The ALJ found Dr. Javeed to be plaintiff’s treating psychiatrist, and noted the more

 6   restrictive findings from a November 2017 “Medical Impairment Questionnaire.” (AT 684, citing

 7   AT 1343-48.) Relevant here, Dr. Javeed believed that due to plaintiff’s mental impairments, she

 8   would be absent more than three times a month; would have poor to no ability in maintaining

 9   regular attendance and being punctual; would have difficulty working in coordination, accepting

10   instruction, responding appropriately to criticism from supervisors, getting along with coworkers

11   or peers, and dealing with normal work stress; would have a fair ability to do semiskilled or

12   skilled work; would have moderate restrictions in activities of daily living and maintaining social

13   functioning; and would have frequent deficiencies of concentration, persistence, and pace. (See

14   Id.) The ALJ assigned Dr. Javeed’s opinion little weight as both largely based on subjective

15   complaints and inconsistent with the medical evidence of record, plaintiff’s daily activities, and

16   her noncompliance with medications and doctor appointments. (Id.)

17          As Dr. Javeed’s findings in the Questionnaire appear inconsistent with other medical

18   records and the findings of Dr. Stenbeck, the ALJ was required to provide specific and legitimate

19   reasons for discounting Dr. Javeed’s opinions. Lester, 81 F. 3d at 831. Despite the court’s

20   agreement with plaintiff that some of the rationale given by the ALJ does not suffice, the ALJ’s
21   findings of inconsistency with the medical record and of reliance on plaintiff’s subjective

22   symptoms suffice as specific and legitimate reasons.

23          Primarily, the ALJ adequately summarized Dr. Stenbeck’s findings and opinions, which

24   granted plaintiff some ability to work despite her mental impairments. (AT 684; see also Section

25   A, above.) Dr. Javeed’s restrictions conflict with Dr. Stenbeck’s, and the ALJ was within her

26   right to weigh these two medical opinions and resolve these conflicts. Edlund, 253 F. 3d at 1156.
27   True the ALJ did not specifically note Dr. Stenbeck’s findings in the specific paragraph

28   discussing Dr. Javeed’s report, but the ALJ’s thorough discussion of the medical evidence in the
                                                       11
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 12 of 17

 1   RFC section, and her assigning of “great weight” to Dr. Stenbeck’s findings, makes clear the

 2   ALJ’s path here. See Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (“Even when an

 3   agency explains its decision with less than ideal clarity, we must uphold it if the agency's path

 4   may reasonably be discerned.”). The ALJ noted Dr. Stenbeck’s review of “the complete

 5   documentary record,” as well as her “detailed explanation with references to the evidence in the

 6   record to support [her] opinion.” (AT 684.) The ALJ clearly found this examination to be a

 7   more-reliable source than Dr. Javeed’s check-box findings in Exhibit C22F. See Crane v.

 8   Shalala, 76 F.3d 251, 253(9th Cir. 1996) (finding that opinions on a check-box form or form

 9   reports which do not contain significant explanation of the basis for the conclusions may be

10   accorded little or no weight).

11           Further, the ALJ discounted Dr. Javeed’s opinion in part because it was “largely based on

12   subjective complaints.” A review of Dr. Javeed’s November 2017 report supports the ALJ’s

13   synopsis here, as a sizeable portion of Dr. Javeed’s handwritten notes (of which there are few) are

14   simply the doctor’s recording of plaintiff’s symptom complaints. (See AT 1344-45.) An ALJ

15   may disregard a physician’s opinion of disability where “premised to a large extent upon the

16   claimant's own accounts of his symptoms and limitations,” so long as “those complaints have

17   been properly discounted.” Buck, 869 F.3d at 1049. As discussed below (see Section C), the

18   ALJ properly discounted the severity and intensity of plaintiff’s symptom complaints, and so was

19   authorized to similarly discount those portions of Dr. Javeed’s report based on her symptom

20   statements. See, e.g., Hoyt v. Colvin, 607 F. App'x 692 (9th Cir. 2015) (affirming district court’s
21   finding of no error in ALJ’s discounting of treating physician, where doctor’s opinions “were

22   based on check-box forms, and they were predicated on the self-reporting of [claimant], who the

23   ALJ determined was not credible.”). While true that “psychiatric evaluations may appear

24   subjective,” and diagnoses “will always depend in part on the patient’s self-reports,” Buck, 869

25   F.3d at 1049, the combination of plaintiff’s discredited subjective reports and the inconsistencies

26   between the findings of Dr. Stenbeck and Dr. Javeed forestalls plaintiff’s call for a finding of
27   error on this point.

28           For these reasons, the ALJ did not err failing to provide specific and legitimate reasons for
                                                       12
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 13 of 17

 1   discounting Dr. Javeed’s more-restrictive recommendations based on plaintiff’s mental

 2   limitations. Magallanes, 881 F. 2d at 751.

 3                  2. Examining Physician Dr. Sharma

 4          The ALJ assigned “less weight” to the October 13, 2017 opinion of a state-agency

 5   consultative examiner Dr. Sharma, and plaintiff argues the reasons given for this rejection are not

 6   legitimate. (AT 683.) Relevantly, Dr. Sharma expressed that plaintiff should be limited to two

 7   hours of standing and walking, which contrasts with the ALJ’s assigned RFC of “standing and

 8   walking in combination for six hours out of an eight-hour day.” (AT 681.) The ALJ assigned

 9   less weight to Dr. Sharma’s opinion, however, due to an absence of any treatment for back or

10   neck pain, as well as an inconsistency between his findings of “bilateral knee pain due to

11   degenerative disc disease” and an x-ray of plaintiff’s knee taken a week later. (See AT 1501.)

12   The x-ray found both knees “intact and well aligned; no fracture or dislocation is seen; the joint

13   spaces are preserved; no abnormal soft tissue densities; no joint effusions.” (Id.) The impression

14   from the radiologist was that both knees were “unremarkable.” (Id.)

15          In formulating plaintiff’s RFC to allow for six hours of standing and walking, the ALJ

16   relied on the opinions of the two state-agency medical consultants, as well as the “longitudinal

17   evidence of record . . . .” (AT 683.) Thus, the question is whether the ALJ’s proffered rationale

18   for discounting Dr. Sharma is specific and legitimate. Lester, 81 F. 3d at 830. The undersigned

19   finds the ALJ’s proffered reasons to be so. The ALJ’s observation that the medical evidence of

20   record shows no treatment for back or neck pain is accurate. Plaintiff presented records from
21   2012-13 showing that certain lumbar tests were performed (AT 476-77), submitted records

22   showing two chiropractor visits in 2014 (AT 04-08), and in 2017 submitted to an x-ray for her

23   knees (AT 1501). Beyond that, the record was devoid of treatment records for her physical

24   impairment, which she generally described as right side pain and numbness. In fact, after

25   plaintiff requested a report from one of her rehab physicians, the doctor stated her belief that

26   plaintiff’s issues were mental in nature (AT 1423.) Thus, the ALJ was left to reconcile the
27   inconsistencies between exam findings from one physician and the findings and sparse evidence

28   of physical impairments on the other. See, e.g., Denson v. Colvin, 2014 WL 5825123, at *11 (D.
                                                       13
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 14 of 17

 1   Nev. Nov. 7, 2014) (rejecting “failure to set forth specific and legitimate” claim where ALJ

 2   rejected physician’s more restrictive findings regarding back pain as based on subjective

 3   symptom statements, mild degenerative changes, and questionable link between conditions and

 4   allegations of pain).

 5          Plaintiff claims that the findings in the record, as well as those of Magistrate Judge Claire

 6   expressed in her 2017 order, indicate the “degenerative nature of plaintiff’s back ailment.” (ECF

 7   No. 22 at 7, quoting Gillit, 2018 WL 4538274 at *7.) Plaintiff contends the change in Dr.

 8   Sharma’s opinion between 2014, finding plaintiff able to perform medium work, and his 2017

 9   sedentary findings is consistent with this degenerative nature and Magistrate Judge Claire’s

10   ruling. (Cf. AT 590-95 with AT 1329-32.) However, the ALJ acknowledges plaintiff’s decline,

11   assigning less weight to the 2014 opinion “because the evidence of record supports greater

12   exertional limitations even at that earlier time.” (AT 684.) The fact that the ALJ did not find

13   plaintiff’s condition as severe as Dr. Sharma’s 2017 exam is a matter of inconsistency, which is

14   within the ALJ’s authority to resolve — which the ALJ did by reviewing what sparse medical

15   evidence existed. Tommasetti, 533 F.3d at 1038 (the court will uphold the ALJ’s conclusion

16   where “the evidence is susceptible to more than one rational interpretation.”).

17      C. The ALJ properly identified and rejected plaintiff’s subjective symptom testimony.

18          Plaintiff’s final point of error concerns the ALJ’s failure to provide clear and convincing

19   reasons to discount plaintiff’s subjective symptom testimony. Plaintiff asserts the ALJ only

20   restated a list of her alleged impairments, and relied on “mundane activities of daily living”
21   without explaining how they discounted her symptoms.

22          Legal Standard

23          A claimant’s statements of subjective symptoms alone is insufficient grounds to establish

24   disability. 20 C.F.R § 404.1529(a). If an ALJ was required to believe every allegation of pain or

25   impairment, disability benefits would run afoul of the Social Security Act and its purpose. See

26   Treichler v. Comm’r of SSA, 775 F.3d 1090, 1106 (9th Cir. 2014). In evaluating the extent to
27   which an ALJ must credit the claimant’s report of their symptoms, the Ninth Circuit has set forth

28   the following two-step analysis:
                                                       14
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 15 of 17

 1                  First, the ALJ must determine whether the claimant has presented
                    objective medical evidence of an underlying impairment which
 2                  could reasonably be expected to produce the pain or other
                    symptoms alleged. In this analysis, the claimant is not required to
 3                  show that her impairment could reasonably be expected to cause the
                    severity of the symptom she has alleged; she need only show that it
 4                  could reasonably have caused some degree of the symptom. Nor
                    must a claimant produce objective medical evidence of the pain or
 5                  fatigue itself, or the severity thereof.

 6                  If the claimant satisfies the first step of this analysis, and there is no
                    evidence of malingering, the ALJ can reject the claimant's
 7                  testimony about the severity of her symptoms only by offering
                    specific, clear and convincing reasons for doing so. This is not an
 8                  easy requirement to meet: The clear and convincing standard is the
                    most demanding required in Social Security cases.
 9

10   Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting Garrison v. Colvin, 759 F.3d 995,

11   1014-15 (9th Cir. 2014)).

12          The ALJ’s reasons for discounting or rejecting a claimant’s subjective symptom testimony

13   must be “sufficiently specific to allow a reviewing court to conclude the adjudicator . . . did not

14   arbitrarily discredit a claimant’s testimony.” Brown-Hunter v. Colvin, 806 F.3d 487, 483 (9th

15   Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991)). Examples of

16   “specific, clear and convincing reasons” for discounting or rejecting a claimant’s subjective

17   symptom testimony include: the effectiveness of or noncompliance with a prescribed regime of

18   medical treatment, prescription of conservative treatment, inconsistencies between a claimant’s

19   testimony and conduct (including daily activities), and whether the alleged symptoms are

20   consistent with the medical evidence of record. See Tommasetti, 533 F.3d at 1040; Lingenfelter

21   v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). A lack of corroborating, objective medical

22   evidence alone is insufficient grounds for an ALJ to discount a claimant’s subjective symptoms;

23   however, it is a factor the ALJ may consider. See Rollins v. Massanari, 261 F.3d 853, 857 (9th

24   Cir. 2001) (citing 20 C.F.R § 404.1529(c)(2)).

25          Analysis

26          Plaintiff first disputes that the ALJ described her subjective symptom allegations, arguing

27   that the ALJ instead merely “sets out a list of alleged impairments.” (ECF No. 16 at 17.) After

28   detailing plaintiff’s RFC, the ALJ noted that plaintiff suffered from “anxiety, depression,
                                                        15
       Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 16 of 17

 1   migraines, insomnia, and right side pain.” (AT 681.) The remainder of the RFC discussion is

 2   dedicated to the medical and opinion evidence and the ALJ’s findings thereon. (AT 681-85.)

 3   The court finds that, while true the ALJ did not describe plaintiff’s testimony in greater detail,

 4   this list is an accurate summation of plaintiff’s testimony. (See AT 724-27 (testimony regarding

 5   anxiety); 719-21 (testimony regarding migraines); 717 (testimony regarding insomnia); 709-15

 6   and 721-24 (testimony regarding pain along plaintiff’s right side).) The ALJ’s summary at AT

 7   681 is “sufficiently specific” as to allow the undersigned to analyze whether she properly

 8   discredited plaintiff’s testimony under the proffered rationales. Brown-Hunter, 806 F.3d at 493.

 9          Reviewing the ALJ’s rationale, the undersigned finds the combination of plaintiff’s

10   sporadic treatment, intent to work, and lack of supporting medical evidence provide clear and

11   convincing reasons for the ALJ’s discounting of plaintiff’s “intensity, persistence, and limiting

12   effects” statements. (AT 683.) The ALJ cited to multiple instances of plaintiff’s noncompliance

13   with her medical appointments and prescription regimen. (See AT 682.) Concerning the

14   prescriptions, plaintiff claims this is explained by Dr. Javeed’s treatment notes that plaintiff

15   discontinued the antidepressants and antipsychotics due to side effects. (AT 1344.) However,

16   this brief note is inconsistent with Dr. Stenbeck’s general assessment that plaintiff’s prognosis

17   was “fair with comprehensive mental health services.” (AT 1341.) The ALJ also notes in the

18   decision numerous other inconsistencies in the record which will not be repeated here. (AT 681-

19   85.) Finally, the ALJ noted plaintiff’s intent to continue working past her onset date. (AT 682.)

20   These findings, alongside the undisputed failure seek out and consistently maintain health
21   services, provides sufficient reasoning to support the ALJ’s rejection of plaintiff’s symptom

22   testimony. Lingenfelter, 504 F.3d at 1040; see also Oliver v. Comm'r, 2020 WL 977892, at *13

23   (E.D. Cal. Feb. 28, 2020) (finding intent to work and medical evidence supported discounting of

24   plaintiff’s symptom testimony); Alvarado v. Comm'r, 2017 WL 3438767, at *11 (E.D. Cal. Aug.

25   10, 2017) (finding clear and convincing reasons to discredit plaintiff’s testimony supported by

26   substantial evidence due to inconsistencies in the medical evidence and treatment non-
27   compliance).

28   ////
                                                        16
      Case 2:19-cv-01542-KJN Document 23 Filed 08/27/20 Page 17 of 17

 1   V.          CONCLUSION

 2               Having resolved plaintiff’s claims of error, the court finds that the ALJ’s decision

 3   supported by substantial evidence in the record as a whole. Buck, 869 F.3d at 1048.

 4   Accordingly, IT IS HEREBY ORDERED that:

 5               1.     Plaintiff’s motion for summary judgment (ECF No. 16) is DENIED;

 6               2.     The Commissioner’s cross-motion for summary judgment (ECF No. 19) is

 7                      GRANTED;

 8               3.     The final decision of the Commissioner is AFFIRMED, and judgment is entered

 9                      for the Commissioner; and

10               4.     The Clerk of Court shall CLOSE this case.

11   Dated: August 26, 2020

12

13
     gill.1542
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           17
